Title: To Thomas Jefferson from William Duane, 2 November 1806
From: Duane, William
To: Jefferson, Thomas


                        
                            Respected Sir,
                            Philadelphia Novr. 2d. 1806
                        
                        Some time since during your sojournment at Monticello, I forwarded you the loose Sheets of a pamphlet in the
                            Spanish language, which I had printed Secretly. The accompanying affidavit will explain how I came to print it, under what
                            impressions, & for whom. As I am not competent to translate Spanish, and the conduct of the Spanish Ambassador here had
                            been so disreputable to his mission, I conceived it to be my duty to forward you that pamphlet, in order that if it should
                            contain any matter that might serve the Government of my country it should be possessed thereof. Indeed the accompanying
                            affidavit expresses my Sentiments and rule of action so explicitly that with the knowlege you already possess of me, my
                            motives and conduct will require no explanation; further than to account for the affidavit of which I send a copy.
                        It appears from the representation of Mr Magdalena to me, that Yrujo, has sent charges to Spain against him
                            Magdalena; and among other things he has alleged that I had published in my paper certain facts which being known to no
                            other person in this country but himself (Yrujo) and Magdalena, those facts must have been communicated to me by the
                            latter. Upon this charge, Yrujo has undertaken to suspend the functions of Magdalena, who applied to me to declare the
                            truth whether or not I have ever had any information from him. The affidavit is accordingly drawn up, and Magdalena
                            desires to give weight as much as possible to the evidence which he brings to exculpate himself from Yrujo’s accusations
                            has prescribed the mode of introduction which you will see in the affidavit, as to my commission in the military and my
                            religious education, as I do not set any value on the titles and as my education has not closed up my understanding, I
                            could not refuse to render him a service by an acquiescence in the use of facts that are true. This explanation of the
                            introductory form I deemed due to myself, lest it should be presumed, that I was so lost to good sense as to be vain or
                            superstitious.
                        I am at a loss to discover what the facts are which Yrujo complained of as divulged to me! Accustomed to
                            speculate in political affairs below the mere surface, it appears that I must have penetrated the Spanish mysteries of
                            State. Your eminent situation may perhaps enable you to judge what the secret really is; for tho’ it seems I discovered
                            it, it remains a secret to me to this moment; for I have attempted to anticipate so many things that unless it is the
                            suggestion of a secret understanding between Spain and Great Britain, I cannot recollect any fact of sufficient moment to
                            excite so much anger and apprehension.
                        I have endeavored in the affidavit to say as much in corroboration of the general sentiment of the country
                            against Yrujo as my knowlege and truth justifies.
                        Magdalena means to send my original affidavit and that of my Son to Spain; he says Yrujo has sent orders to
                            all the agents of Spain in the United States not to forward any dispatches for him to Spain; he told me he placed so much
                            confidence in your private virtues and generosity that he would request to have it transmitted to some of the American
                            Consuls in Spain.
                        I printed six copies of the Spanish Pamphlet with the purpose that if it should prove useful to the
                            Government to place a copy in the hands of our ambassadors or Consuls in Spain or France, that they might be had—if they
                            can be of any such use, they shall be forwarded
                        On political transactions of a domestic nature I do not mean to trespass on you—my opinions and sentiments
                            on particular men and circumstances I know cannot be agreeable to you, tho’ from my soul I believe that in so doing I am
                            acting more faithful to my attachment to you, than if I forbore from Scotching the Snakes that trouble your path. I have
                            no favor to ask, nor motive for uttering my sentiments of any public man, but public motives; and if I should be mistaken,
                            in any particular, the mistake will be my own, for I am neither to be led nor driven, from the path of principle.
                        There is a pamphlet in the press of S. F. Bradford in this city, it is an attack on your administration; the
                            proofs are sent to Jersey for revisal, and I suspect go farther on. It is proper to be apprized of this, because it seems
                            to be intended to make an impression on the opening of Congress. If furnished with Suitable materials I would at once
                            reply to it, and shall endeavor to procure one of the first copies to send you.
                        Excuse Respected Sir, this among the many trespasses I have made on you—the motive if estimated as I feel
                            will fully gratify me—With respect
                        
                            Wm Duane
                     
                        
                        
                            Permit me to ask the return of the affidavits &c—as I have no other copy and it may be proper to
                                be possessed of a copy lest Yrujo on his return to Spain should misrepresent & send the misrepresentation here—I do
                                not require any other answer, as your time must be amply engaged
                        
                    